DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  The previous rejection is withdrawn and the present rejection addresses the claims as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 11 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (USP# 9,550,063).
Regarding claim 1, Wolf discloses a paddle lead comprising: a paddle body (e.g. Fig. 5A, #501); a first column comprising a plurality of electrodes disposed along the paddle body (e.g. Fig. 5A, #512 and left column of electrodes); a second column comprising a plurality of electrodes disposed along the paddle body (e.g. Fig. 5A, #513 and right column of electrodes); at least one of a non-electrical sensor or an optical stimulator disposed along the paddle body and between the columns (e.g. Fig. 5A, #509/508); at least one lead body extending from the paddle body (e.g. Fig. 5A, #510/511); and a plurality of terminals disposed along the at least one lead body and electrically coupled to the plurality of electrodes of the columns (e.g. Fig. 5A, #506/507).
Regarding claim 4, Wolf indicates a plurality of the non-electrical sensors and optical stimulators are arranged in a medial column between the first and second 
Regarding claims 5-6, at least one of the non-electrical sensor or optical stimulator comprises an optical sensor and an optical fiber coupleable to a light source (e.g. Col 3, ll 7-16).
Regarding claim 11, Wolf discloses an electrical stimulating system comprising the paddle lead of claim 1 as examined above; and a control module coupleable to the paddle lead comprising a housing and an electronic subassembly disposed in the housing (e.g. Col 7, ll 29-52).
Regarding claim 27, Wolf indicates the electrodes of the first column are laterally aligned with the electrodes of the second column (e.g. Fig. 5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USP# 9,550,063).
Regarding claims 2-3, Wolf indicates a plurality of the non-electrical sensors and optical stimulators are arranged in a medial column between the first and second columns (e.g. Fig. 5A, where the examiner considers the medial column as the space where 508 and 509 occupies, between the right and left electrode columns); however, the prior art fails to disclose an embodiment where there are a plurality of optical stimulators or a plurality of non-electrical sensors.  The examiner notes it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to construct the device of Wolf with a plurality of non-electrical sensors or a plurality of optical stimulators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co.. 
Claims 7-9, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USP# 9,550,063) in view of Campbell et al. (US 2013/0079848).
Regarding claims 7-9, Wolf employs a paddle lead with no more than 8 electrodes; however, Wolf fails to expressly disclose the dimensions of the paddle, electrode position or electrode sizing.  In the same field of endeavor, Campbell discloses an embodiment where the electrodes have a dimension of at least 4mm and the columns are separated by a center-to-center distance of at least 7mm (e.g. ¶¶ 59) in order to attain better signal resolution.  With these parameters, it is clear that the paddle electrode as shown in Fig. 4D would have a dimension of at least 120mm from the distal end to proximal end of electrodes.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to design the electrodes having a dimension of at least 4mm, columns separated by a distance of at least 7mm, and a dimension of at least 120mm from distal to proximal end of the column, in order to yield the predictable results of providing an effective paddle structure and spacing, as recognized and used in the art, for acquiring the best resolution for data.
Regarding claim 28, Wolf fails to expressly disclose an embodiment where the electrodes of first and second column are staggered. In the same field of endeavor, Campbell discloses a plurality of paddle electrode embodiments including one with a staggered two column configuration.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to design the device of Wolf with a plurality of electrode configurations, including one where the two columns of electrodes are staggered, in order to yield the predictable 
Regarding claims 22 and 25, Wolf fails to expressly disclose at least one medial electrode configured for sensing and different in size than the electrodes in the first and second columns.  Wolf also fails to expressly disclose a third and fourth column of electrodes.  In the same field of endeavor, Campbell discloses a paddle lead with 4 columns and a 5th medial column (e.g. Fig. 4D), where the medial electrodes are configured for sensing and can be different in size than the electrodes in the first and second column (e.g. ¶¶ 59) in order to effectively gather data for the specific patient or application.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to modify the paddle body of Wolf to have a similar 5 column structure with different size electrodes, including larger sized electrodes in the medial column, as taught by Campbell, in order to yield the predictable results of providing an effective manner of acquiring data from the patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USP# 9,550,063) in view of Faltys et al. (US 2011/0106208).  Wolf fails to expressly disclose configuring and arranging the columns to modulate glial cells preferentially over neurons.  In the same field of endeavor, Faltys discloses the use of paddle electrodes configured to modulate glial cells preferentially over neurons (e.g. ¶¶ 6, Claim 8 & 11, etc.) in order to control a plurality of physiological parameters including cytokine release.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar configuration as taught by Faltys .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USP# 9,550,063) in view of Bornzin (US 2015/0360031).  Wolf fails to expressly disclose the use of non electrical sensors selected from a piezoelectric sensor, a chemical sensor, or an accelerometer.  In the same field of endeavor, Bornzin discloses the use of a piezoelectric sensor on the paddle body, in order to measure tissue encapsulation (e.g. ¶¶ 66).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar sensor as taught by Bornzin into the device of Wolf, in order to yield the predictable results of providing an effective way of measuring tissue encapsulation. 
Claims 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USP# 9,550,063) in view of Poletto et al. (US 2012/0253261).  Wolf indicate the use of an optical element (e.g. Col 3, ll 7-17, Col 7, ll 4-28, etc.); however, it is unclear whether discloses that at least one of the non-electrical sensor or the optical stimulator comprises an optical fiber, the paddle lead further comprising a light source disposed along the at least one lead body or the paddle body and coupled to the optical fiber and an optical terminal disposed along the at least one lead body.  In the same field of endeavor, Poletto discloses the use of optical fibers with terminals and light sources in order to provide treatment for disorders (e.g. ¶¶ 20-22, 49, 58-79, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate an optical fiber with a light source disposed along the lead body or paddle body, and an optical terminal disposed along the at least one lead .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792